                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    PETER JOHN ARENDAS, #403851,                      Case No. 19-cv-00540-CRB (PR)
                                   8                   Plaintiff,
                                                                                          ORDER TO SHOW CAUSE
                                   9            v.

                                  10    SGT. CARPENTER,
                                  11                   Defendant(s).

                                  12          On January 30, 2019, while plaintiff was detained at the Humboldt County Correctional
Northern District of California
 United States District Court




                                  13   Facility (HCCF) in Eureka, California, he filed a pro se prisoner complaint for damages under 42

                                  14   U.S.C. § 1983 alleging that on October 13, 2018 Humboldt State University Police Department

                                  15   Sgt. Carpenter unlawfully arrested and detained him.
                                              On February 27, 2019, plaintiff filed a notice of change of address informing the court that
                                  16
                                       he had been extradited to the State of Washington and was now in custody at the Washington
                                  17
                                       Corrections Center (WCC) in Shelton, Washington.
                                  18          But the court has confirmed that plaintiff is no longer in custody at WCC and has not
                                  19   received any communication from him since the February 27, 2019 notice of chance of address.
                                  20          Good cause appearing therefor, plaintiff is ordered to show cause, within 14 days of this

                                  21   order, why this action should not be dismissed without prejudice.

                                  22          IT IS SO ORDERED.

                                  23   Dated: May 9, 2019

                                  24                                                   ______________________________________
                                                                                       CHARLES R. BREYER
                                  25                                                   United States District Judge
                                  26

                                  27

                                  28
                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                        PETER JOHN ARENDAS,
                                   6                                                          Case No. 3:19-cv-00540-CRB
                                                       Plaintiff,
                                   7
                                                v.                                            CERTIFICATE OF SERVICE
                                   8
                                        CARPENTER,
                                   9
                                                       Defendant.
                                  10

                                  11
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  12
Northern District of California




                                       District Court, Northern District of California.
 United States District Court




                                  13

                                  14
                                              That on May 9, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
                                  15
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18

                                  19   Peter John Arendas ID: #403851
                                       Washington Corrections Center F-202 Cell
                                  20   P.O. Box 900
                                       Shelton, WA 98584
                                  21

                                  22

                                  23   Dated: May 9, 2019
                                                                                          Susan Y. Soong
                                  24                                                      Clerk, United States District Court
                                  25

                                  26
                                                                                          By:________________________
                                  27                                                      Lashanda Scott, Deputy Clerk to the
                                  28                                                      Honorable CHARLES R. BREYER

                                                                                          2
